Citation Nr: 1115996	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for left foot neuropathy, residuals of a bunionectomy, performed at Kerrville VA Medical Center (VAMC) in June 1983.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to August 1957.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left foot bunionectomy with neuropathy.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in November 2007, the Veteran indicated that he wanted to have a hearing before the Board in Washington, D.C.  The Veteran was scheduled for a central office hearing on September 2, 2010.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).

In October 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  The Veteran does not have any additional disability, to include diabetes mellitus with polyneuropathy and residuals of mild osteoarthritis of the left first metatarsophalangeal joint, as a result of careleness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to surgery performed at Kerrville VAMC in the June 1983.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left foot neuropathy and residuals of mild osteoarthritis of the left first metatarsophalangeal joint, due to a bunionectomy performed at Kerrville VAMC in June 1983 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the March 2006 letter sent to the Veteran.  In the letter, VA informed the Veteran of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from February 1990 to August 2005.  However, the Board notes that the actual treatment records for the Veteran's left foot surgery are not of record.  Attempts to obtain the surgery and treatment records have been made.  In March 2006, the RO sent a letter to the Chief of Health Information Management section of the Department of Veterans Affairs Audie Murphy Medical Center, requesting hospital summary, surgical records, progress notes, pre-anesthetic summary, SF 522, nurse's intra-operative report, and outpatient reports from date of discharge regarding the Veteran's reported left foot bunionectomy and neurectomy performed at Kerrville VAMC between January 1982 and July 1993.  The director responded in July 2006 that the Patient Incident Reporting (PIR) database did not have an entry entered for the Veteran nor between the stated dates.  It was also noted in the response that the PIR database only dates back to January 1990.  A second request for the previously mentioned records was made in October 2010, pursuant to the October 2010 Board remand.  In October 2010, Kerrville VAMC concluded that the requested information was not found in the Kerrville medical chart.  As such, in November 2010, the RO determined that the records are unavailable for review and further attempts to locate such records would be futile.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was also afforded a VA examination in connection with his claim.  The VA examiner reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered an opinion with supportive rationale.  The Board finds that the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  Thus, the Board considers this opinion adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that the residual pain and discomfort in his left foot is a result of a left foot bunionectomy performed in June 1983 at the Kerrville VA hospital.  In a June 2006 personal statement, the Veteran stated that after the surgery, the doctor acknowledged the possibility of some "nerve/structural damage."  He explained that the initial symptoms started with pain and discomfort, gradually increasing in intensity over time.  Since the surgery, the symptoms have persisted and worsened over the years, leading to standing and walking restrictions.  The Veteran asserts that the left foot bunionectomy caused his current left foot problems.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in December 2005.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the Veteran contends that his current left foot pain and discomfort are due to a left foot bunionectomy performed in June 1983 at Kerrville VAMC.  The Board notes that while the actual treatment records for the left foot bunionectomy have not been located, several VA outpatient treatment records make mention of the surgery.  An October 1991 VA consultation sheet notes recurrent pain in the Veteran's left foot.  It was reported that both a bunionectomy and neurectomy were performed on the left foot.  However, the VA physician concluded that he does not believe the present problem is related to the surgery.  In August 1993, a VA outpatient treatment note for a right foot bunionectomy notes the prior left foot bunionectomy and neurectomy performed several years ago.  It was reported that "good results" were achieved.  In December 1995, the Veteran returned to his local VA outpatient treatment facility with complaints of pain in the bottom of his left foot, especially when walking.  The Veteran returned for follow-up treatment in January 1996, with numbness in the area of the nerve of the left foot.  The VA physician reported "excellent result[s] of [the] bunionectomies . . . ."  Subsequently thereafter, the Veteran received treatment for an infection on his left foot in August 1993.  The August 1993 VA outpatient treatment note entry reports the infection involved a mole that would not heal.  Finally, a bilateral bunionectomy and left foot surgery with residual neuropathy was reported under past medical history in an October 2002 VA outpatient treatment note.

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has incurred any additional disabilities due to his left foot bunionectomy performed at a VAMC in June 1983.  In making this determination, the Board finds most probative is the November 2010 VA examination report with the December 2010 addendum.  At the November 2010 VA examination, the Veteran complained of bilateral burning foot pain, left foot more than the right foot.  He admitted to taking over-the-counter Aleve for pain with only marginal relief, as well as no improvement with diabetic shoes and insoles.  It was noted that the Veteran has a history of diabetes mellitus since 1982.  After physical examination of the Veteran's feet, the VA examiner diagnosed him with long standing diabetes mellitus with polyneuropathy including symptomatic small fiber component and residual mild osteoarthritis of the left first metatarsophalangeal joint, which was deemed an "[u]ncomplicated result" after bilateral bunion surgery by the VA examiner.  The VA examiner further added that there was no evidence of focal nerve entrapment that would correlate or explain the Veteran's otherwise innocuous left foot bunion surgery complaints.  In a December 2010 VA addendum opinion, the VA physician pointed out the November 2010 VA examiner's statements of "otherwise innocuous left foot bunion surgery," and "uncomplicated result after bilateral bunion surgery."  He opined that there were no findings of complications which can be attributed to the left bunionectomy, and as such, no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  
The VA physicians' findings are consistent with the above-discussed medical evidence as well.  No medical records show that the Veteran has additional disabilities that are due to his left foot bunionectomy performed at Kerrville VAMC in June 1983.  Nor do any medical records show that the current left foot disabilities were aggravated by any VA hospitalization or treatment.  

The Board is aware of the Veteran's contentions that VA did not provide adequate treatment and care for his claimed disorder; however, as a layperson, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran is competent to state that he has problems with his left foot and experiences continual discomfort and pain.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.  

Based on the foregoing, the Board concludes that there is no competent evidence demonstrating the presence of additional disabilities due to VA negligence, and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the evidence preponderates against the claim for compensation under 38 U.S.C.A. § 1151 for left foot neuropathy, residuals of a bunionectomy, performed at Kerrville VA Medical Center in June 1983, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 &Supp. 2010) for left foot neuropathy, residuals of a bunionectomy, performed at Kerrville VA Medical Center in June 1983, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


